Moule, J. (dissenting).
In People v Lane (60 NY2d 748, 750), the Court of Appeals reaffirmed its directive that “when reviewing claimed ineffective assistance of counsel, care should be taken ‘to avoid both confusing true ineffectiveness [of counsel] with mere losing tactics and according undue significance to retrospective analysis’.” (Quoting People v Baldi, 54 NY2d 137, 146.) “So long as the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation, the constitutional requirement will have been met”. (People v Baldi, supra, at p 147.) The majority in its detailed evaluation of losing defense tactics has utilized the “retrospective analysis” which the Court of Appeals has asked us to avoid. Given the asserted defense of mistaken presence in the victim’s home, defendant’s strategy to take the stand and admit his prior crimes does not constitute inadequate representation. (See People v Rose, 57 NY2d 837.) Under these circumstances, the alleged error in the defense summation and the failure to move for a Wade hearing also do not bear out the claim that defendant was deprived of meaningful representation (People v Jones, 55 NY2d 771). The majority does not claim that the prosecutor’s cross-examinátion and summation deprived defendant of a fair trial but only that defense counsel’s failure to object was ineffective assistance. Since under all the circumstances of this case, the entire court does not find it appropriate to address these errors in the interest of justice, we should not indirectly require a new trial when it is not otherwise necessary. Reviewing the record without the benefit of knowing what was in defense counsel’s mind, we cannot conclude that his representation was inadequate (People v Jones, supra, at p 773). (Appeal from judgment of Niagara *969County Court, DiFlorio, J. — burglary, second degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Moule and Schnepp, JJ.